         

Exhibit 10.3
REAFFIRMATION OF GUARANTY
     Mimi’s Cafe, LLC, a Delaware limited liability company (“Guarantor”),
hereby: (i) consents to the execution of the Line of Credit Note in the
principal amount of $45,000,000, dated December 1, 2010 (the “Note”), by Bob
Evans Farms, Inc., an Ohio corporation (“Borrower”), payable to the order of
JPMorgan Chase Bank, N.A. (“Bank”); (ii) ratifies and reaffirms the Continuing
Guaranty, dated September 30, 2008 (the “Guaranty”), made by Guarantor in favor
of Bank, which includes the guaranty of amounts payable under the Note and with
respect to letters of credit issued by Bank for the account of Borrower; (iii)
acknowledges and agrees that Guarantor is not released from its obligations
under the Guaranty by reason of the Note, (iv) represents and warrants that
there are no defenses, offsets or counterclaims to the Guaranty; and
(v) represents and warrants that there are no defaults by the Guarantor under
the provisions of the Guaranty.
     This Reaffirmation of Guaranty shall not be construed, by implication or
otherwise, as imposing any requirement that Bank notify or seek the consent of
Guarantor relative to any past or future extension of credit, or modification,
extension or other action with respect thereto, in order for any such extension
of credit or modification, extension or other action with respect thereto to be
subject to the Guaranty, it being expressly acknowledged and reaffirmed that
Guarantor has under the Guaranty consented, among others things, to
modifications, extensions and other actions with respect thereto without any
notice thereof or further consent thereto.

            Mimi’s Cafe, LLC,
a Delaware limited liability company
      By:   /s/ Tod P. Spornhauer         Name:   Tod P. Spornhauer       
Title:   Manager, Assistant Treasurer and
Assistant Secretary       Date: December 1, 2010  

 